Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 20, 2022 has been received, Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra (US 5,813,148) in view of Yamamoto (US 2019/0186057).
Regarding Claims 1 and 4, Guerra discloses a shoe upper with an illuminating logo for a shoe formed by coupling the upper with a sole making contact with the floor or ground (as seen in Fig.1 & 10), the upper (1) comprising: a main body part (3) encompassing the foot of the shoe's wearer; a logo part (2; Abstract) provided on an outer surface of the main body part of the upper to show a logo of the shoe (as seen in Fig.2 & 11), with the logo part being configured to illuminate (Abstract); and a lighting unit (24) providing light to the logo part for illumination (Col.8, line 64-Col.9, line 47), wherein the logo part is comprised of: logo weft yarns which constitute weft yarns of the logo part (Col.16, Claim 4; i.e. it is known that a woven material comprises weft yarns), comprise an optical fiber (8), and are configured to allow the light from the lighting unit to pass through (Col.7, lines 24-29), logo side opaque warp yarns which constitute warp yarns of the upper of the shoe, and are interlaced and woven with the logo weft yarns (Col.16, Claim 4; i.e. it is known that a woven material comprises warp yarns), and wherein the optical fiber of the logo weft yarns comprises a side lighting optical fiber (Col.7, lines 24-29). Guerra does not disclose the upper main body is woven such that the main body part of the upper and the logo part are continuously woven together. However, Yamamoto teaches a woven upper (800; para.4 & 249) having a woven lighted part (52a)(Fig.24C; para.49 & 327), wherein the main body part (51b,52b) of the upper is comprised of: main body weft yarns (15) which constitute weft yarns of the main body part and are opaque (para.97), common opaque weft yarns (16) which are interwoven with the main body weft yarns, constitute weft yarns for each of the main body part (51b,52b) of the upper and a lighted part (52a), being continuously involved in weaving the main body part of the upper and the lighted part (as seen in Fig.1C & 18), and main body side opaque warp yarns (12) which constitute warp yarns for the main body part of the upper, with the common opaque weft yarns together with the main body weft yarns constituting the weft yarns of the main body part of the upper and being interlaced and woven in zigzag form with the main body side opaque warp yarns to make the main body part of the upper (as seen in Fig.1C & 18); wherein the lighted part is comprised of: lighted part weft yarns (17) which, together with the common opaque weft yarns, constitute weft yarns of the lighted part, comprise an optical fiber (para.55), and are configured to allow the light from the lighting unit to pass through, lighted part side opaque warp yarns (11; para.97) which constitute warp yarns of the upper of the shoe, and are interlaced and woven in zigzag form with the lighted part weft yarns and the common opaque weft yarns, while continuously connecting the lighted part and the main body part of the upper (as seen in Fig.1C & 18), and transparent warp yarns (13,14; para.99) which constitute warp yarns of the upper of the shoe, and are interlaced and woven in zigzag form with the lighted part weft yarns (17) and the common opaque weft yarns (16), while continuously connecting the lighted part and the main body part of the upper (as seen in Fig.1B-C & 18), with the lighted part weft yarns running through gaps created at intersections between the lighted part side opaque warp yarns and the transparent warp yarns during interlacing and weaving each other in zigzag form (as seen in Fig.1B-C & 18), provided that the lighted part weft yarns (17) always go over the lighted part side opaque warp yarns (11) and always go under the transparent warp yarns (13,14; para.99) during weaving, and with the lighted part side opaque warp yarns and the transparent warp yarns alternately running through gaps created at intersections between the lighted part weft yarns and the common opaque weft yarns during interlacing and weaving each other in zigzag form (as seen in Fig.1B-C & 18), and wherein the optical fiber of the lighted part weft yarns comprises a side lighting optical fiber (para.55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the logo part and the main body part of the upper of Guerra, from a continuously woven material having warp and weft yarns in the weaving pattern, as taught by Yamamoto, in order to provide an upper having lighted and unlighted portions to create the desired aesthetic appearance for a user, and an upper with a smooth, continuous outer surface that does not have protrusions that can get caught on objects while walking in the shoe, diminishing the durability of the upper. Additionally, it is noted that the weaving process as claimed recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. When in combination Guerra and Yamamoto disclose the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 2, Guerra discloses a shoe upper with an illuminating logo according to claim 1, wherein the lighting unit (24) comprises: a battery (26) supplying electricity for light emission of the logo part, a light-emitting element (16) emitting light of an intended color upon receiving the electricity from the battery, and transmitting the light through the optical fiber (Col.8, lines 1-6 & Col.8, line 64-Col.9, line 47), and a switch (27) used for inputting an operation command to the light-emitting element (Col.9, lines 55-61).

Regarding Claim 3, Guerra discloses a shoe upper with an illuminating logo according to claim 2, wherein both ends of the logo weft yarns (Guerra: of 8) on either side (as seen in Fig.1, 3 & 10) are connected to the light-emitting element (Guerra: 16) such that the light emitted from the light-emitting element is incident through the both ends of the optical fiber of the logo weft yarns and then emitted outside through the logo weft yarns comprised of the optical fiber (Col.8, lines 1-6 & Col.8, line 64-Col.9, line 47).

	Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
2.	Applicant’s Remarks: Applicant asserts Guerra fails to teach, suggest, or disclose that the logo weft yarns (which are claimed to comprise an optical fiber) run "through gaps created at intersections between the logo side opaque warp yarns and the transparent warp yarns during interlacing and weaving each other in zigzag form, provided that the logo weft yarns always go over the logo side opaque warp yarns and always go under the transparent warp yarns during weaving. Further stating that Guerra does not teach that the optical fibers 8 are woven together with any warp or weft yarns, or yarns of any kind making up the upper of a shoe.
	Examiner’s Response: Examiner respectfully disagrees and notes that Guerra was not used to teach the logo weft yarns (which are claimed to comprise an optical fiber) run "through gaps created at intersections between the logo side opaque warp yarns and the transparent warp yarns during interlacing and weaving each other in zigzag form, provided that the logo weft yarns always go over the logo side opaque warp yarns and always go under the transparent warp yarns during weaving. Additionally, Guerra clearly teaches that the optical fibers 8 are woven to form a light emitting fabric; woven materials are known to have warp and weft yarns, i.e. a woven material requires warp and weft yarns. Therefore, it would be abundantly clear to one of ordinary skill in the art that Guerra’s optical fibers being woven to form a fabric, would include weaving the optical fibers together with warp and/or weft yarns. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For all these reasons, Applicant’s arguments are not found persuasive.

3.	Applicant’s Remarks: Applicant asserts Yamamoto then explicitly states that, "the optical fiber is not woven into another fiber." Accordingly, Yamamoto fails to disclose, teach, or suggest that the logo weft yarns, which are claimed to comprise an optical fiber are "running through gaps created at intersections between the logo side opaque warp yarns and the transparent warp yarns during interlacing and weaving each other in zigzag form, provided that the logo weft yarns always go over the logo side opaque warp yarns and always go under the transparent warp yarns during weaving," as recited in amended claim 1.
	Examiner’s Response: Examiner respectfully disagrees. Yamamoto most certainly teaches a woven material which includes optical fibers, therefore, the optical fibers are unquestionably woven in the fabric; which is also clearly seen in Fig.1B where 17 is woven in the fabric between warp yarns 11,12 and 13,14. Said another way, any yarn/fiber that is part of a woven fabric is in fact woven. The Para.75 recited by Applicant merely discusses the optical fiber not being woven into another fiber, which does not say that the optical fiber is not woven in the fabric as a whole, but just that the optical fiber is not woven into another fiber. As seen in the rejection above, and previously, Yamamoto teaches the limitations "running through gaps created at intersections between the logo side opaque warp yarns and the transparent warp yarns during interlacing and weaving each other in zigzag form, provided that the logo weft yarns always go over the logo side opaque warp yarns and always go under the transparent warp yarns during weaving" recited in Claim 1. For all these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732